                    Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 1 of 9



                             IN THE UNITED STATES DISTRICT COURT FOR THE
                                    SOUTHER}I DISTRICT OF ALABAMA

                                            PRISOI'IER COMPLAINT
                                  lFoR rI\MATE ACTTONI UNDER 42 U.S.C.                      S 1983

                                         s
                            which you were convicted
 ''7a. {                                               A ,.s
                                                  ?.*
,,         Yotrr prison number
                                                             crvrl ACrroN No. tq,(,V4 -Jb-}.[
           vs.                                               (To be supplied by Clerk of Court)


           Name of Defendant(s)

                        I

           Place   of               and Address



                                             IN$TRUCTIONS - READ CAREFULLY
                                                                                                                     ''!'-l
           A. Complaint Form. You must file yotr original complaint and a copy for each named Defendant.             [;;
                                                                                                                     c_{
           Your complaint must be clearly handwritten or typewritten. Do not use the back of a page. Your            r:a
                                                                                                                     ,'g
           complaint must be signed by you; no notary is required. Any false statement of material fact may           .,ji-
           serve as the basis for prosecution for perjury.                                                            r!
                                                                                                                      {:-,
                                                                                                                      l.-:!

           B. Proper Court. Your complaint    can only be brought in this Court if a defendant is located in the        p
                                                                                                                       '-l:l
           Southern District of Alabama and the rest of the defendants are located in Alabama or if your claim          tJ"
           arose in this district. The Southem District of Alabama is comprised of the following counties:              Fi
                                                                                                                        ,Xt
           Baldwin, Clarke, Choctaw, Conecuh, Dallas, Escambia, Hale, Marengo, Mobile,'Moffoe, Perry,                     e.
                                                                                                                          LO
                                                                                                                              EJ
           Washington, and Wilcox.                                                                                            f't
                                                                                                                              I:t
                                                                                                                              I'-.
                                                                                                                              t_t't


           C. Separate Case. It is necessary to file a separate complaint form    for each claim unless the claims
           are related to the same incident or issue.

           D. Defendants. The persons who are listed     as defendants in section III of the complaint are deemed
           by the Court to be the oniy defendants to this action. A defendant's present address must be
           provided. The Court is unable to serve process without the present address being furnished. The first
           defendant listed in section III should be the defendant that you list in the style ofyour case on your
           complaint form and motion to proceed without prepayment of fees and costs, if applicable, and any
           other pleading filed with the Court.


             Rev.8/l/i5
           Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 2 of 9




 E. Pleading the Complaint. Your complaint should not contain legal arguments,     case law or statutory
 citations. You are required to provide facts. Your complaint shall be a short and pla:ln statement of
 your claim and shall provide fair notice to each defendant ofthe claim against that defendant and of
 the factual grounds upon which the claim rests.

 F. Fees. This complaint   cannot be properly filed unless it is accompanied by the $400.00 filing fee, or
 a motion to proceed without prepayment of fees if you are unable to afford the filing fee and other
 costs associated with prosecuting this action. If IFP is granted the filing fee is $350.00.

         If you                   filing fee and service costs for this action, you may ask the Court
                  are unable to pay the
to let you proceed without prepayment of fees and costs. A blank motion for this purpose is included.

        If you wish to proceed without prepayment of fees and costs, you must complete and mail to
the Clerk of Court a copy of the "Motion to Proceed Without Prepayment of Fees" mailed to you with
this complaint. This motion will be returned to you without action unless you have an authorized
officer at the jail or prison complete the financial statement mailed to you with this form.

        Even if the Court authorizes you to proceed without prepayment of filing fees, you are
obligated to pay the full $350.00. If you have the ability to pay a partial filing fee when your
eomplaint is filed, you will be required topay a'n amount, based on your assets, of up to the greater of
20 percent of your average monthly balance in your prison account or your average monthly balance
for six months immediately preceding the filing of your complaint. Thereafter, your prison account
will be garnished at the rate of 20 percent of your monthly income until the filing fee is paid.

G. Form of Pleadings. All pleadings and other papers filed must be on 8 ll2" x 11" paper, legiblv
handwriuen or typewritten. Every document filed after the complaint must have the style of the case
and the docket number. Every pleading must be signed by you and must contain your address and
telephone number, if any; otherwise, the pleading will be stricken. See Fed. R. Civ. P. 11(a). No
notary is required.

H.  Certificate of Service. Each pleading filed after the complaint must contain a certificate of service
indicating that the pleading has been served on the opposing parties and the date that it was sent. A
pleading will be stricken if it does not contain this certificate of service. See Fed. R. Civ. P. 5.

I. Copies. This Court will not make copies of your complaint or pleadings unless you prepay the
required per page copying fee.

J. Forrn of Pleadihgs. Do not write letters to the Cowt. All pleadings and documents should be sent
to the Clerk of the Court, and not to a magistrate judge or a district judge.

K.   No Evidence. No evidence shall be sent to the Court for filing or storing.


I.   PREVIOUS LAWSUITS.


                                                     2
          Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 3 of 9



A. Have you filed any other lawsuits in state or federal court dealing with the same or similar facts
involved in this action:       -/
         Yes( )          No   (-{
B.                     ,fij"[#},.in
     Have you filed other lawsuitsjn state or
                                           o federal court relating to your imprisonment:
        yes    ()
C. If your answer to questions A or B above is yes, describe each lawsuit in the space below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using this
same outline.)

         1. Parties to this previous lawsuit:

        Plaintiffs:



        Defendants:              /,./A
        2. Court (if federal court,   name the district; if.state court, name the county):



        3. Docket Number:          ,'tr//i
        4.   Were you granted the opportunity to proceed without payment of filing fees?
        Yes(     ) No(f
        5.   Name ofjudge to whom the case was assigned:                 ,ttVA
        6. If your case is no longer pending and has been dismissed, state the reason given by the
        Court as to why your case was dismissed, i.e., frivotrous, malicious, failed to state a claim,
        defendants were immune, etc.




        7. Approximate    date   of filing lawsuit:        It/-2.-4
        8. Approximate    date of ruling by   cotrt:           ,4//4
                                                       a
                                                       J
                  Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 4 of 9



    II.   YOUR PRESENT COMPLAINT.
                                                                                                                                                     I
    A.    Place or institution where action complained              of                                                                         J^,
                                                                         *
    B.    Date it occurred:                                                          /

    C. Is there a prisoner        grievance procedure in this institution?

    D. Did you presrat         the facts rela.ting to your complaint in the state prisoner grievance procedure?
                 Yes   (-f        No   (    )

E. If your           answer is YES:

                 1. What steps did you take?             f,lil €, le ,.r                 ,;       fi       .foo    Co./ , o"               //o/-,'n,'sTror,
             2. What was the result?

F. If your answer            is NO, explain why not:                ,4//A
G. Your claim  ("briefly explain yor.r claim: what, when, where, who; do not cite cases; you may,
without leave of Court, add up to five (5) additional pages if necessary):
            cl                                  rb

                                  (r            -r
                       c /                                f7                                                                                   /A
)    ta    lr,     t72P ),,r./n        s   :.f'L     e     c/ l/     ,.           'r,l    ,)ta?        n          2/-
                                                                                                                               .
                                                                                                                              .,^,an
                                                                                                                                       ._-*-
                                                                                                                                        lz

                                                                                                       5
                                                               (/
                                                     n                                                                                         //
                                                 /
                                  e                                          yt
                              /   ))
                                                                    5C
                                                                                                                        '//
                                                                                                                                               7
                 e
                                                     I
                                                     t>                                                                 /e
               ,n3 t/1/Aq Jo n e I an I (rle                                              P       r'nf,7/)              4,va- s        ec<fe    n 'ra
fhe           Po tn f a/ har, n3 fo g ot fh e
             ,4                                                                           e   rn erg        en ?/         /?a zn aT
                                                                    qfo
0/,5,                    HoVlfol,
        Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 5 of 9




 III. PARTIES.
 A. Plaintiff (Your name/AIS):                                        €
        Your present address:
                                    A6l,       )    ir3           a
 B. Defendant(s):

 1. Defendant (tutl name) fom      Cdc/       is employed    u,   .herr'#x AelrIGL.
                                                                                   .,
        Hisiher present addr6ss   is   5
        (a) Claim against this defendant:



       (b) Supporting    facts (nclude date/location of incident):




2. Defendant (full name)                                       is employed as      War/en
at

       His/her present address is                                                        ,naa/,'/e,   4/, 366"/
       (a)          against this defendant:



       (b) Supporting facts (lnclude date/location of incident):




3. Defendant (full name)
                                   0   nal     er   F,
                                                                  is employed as                         a//,1,.
at

      Hislher present address is                    T        E *,ba t/r rt.a /          <T
                                        t4ol,'/tr1/,                  3660/
                                                         5
           Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 6 of 9



              Claim           this defendant:                                                                      SL//(tn enTs

         (b) Supporting facts (Include datellocation ofincident):

                                                               e                              d        Jo             US
                                                                                      '/4                            /,4
                                                       d                    Zr
         0            ef9 t'f           ttt/6tt'$   p tf                    t   /-                /0        -tr
C.                               (If there   are additional defendants, you may      list them on separate pages
using the same outline above).                                                                         l4oJ,,/e (a
                                                                                                                       5a,'/
IV. A.   You must answer the following questions:

         1.Statetheconviction(s)forwhichyouarepresentlyincarcerated.M)n,
                                                    s6r"e an/ 5,/,4,14 4                               X    J-
       2. When     were you convicted?          2/u
       3. What is the term of your sentence? )0            vrs, So/rV A,Yn fa serr(
      4.     When did you start serving this sentenc       rz      Fzl, 2O//
      5. Do you have aqy other convictions which form                the basis of a future sentence?
             Yes (d'       No ( )

      If   so, complete the   following:

      (a) Date of conviction:

      (b) Term of sentenc
                               ",
                                    ?enJ)n.
                                                _/
      6. What is your     expected end of sentence (E.O.S.) date?

      B. If this present lawsuit concerns your criminal conviction or sentence,
      state whether yor:r conviction has been:

                         Conviction                   Sentence
      Reversed          yes) no6.                    yesO no(d-
      Expunged          yesOno(f       ,             yesO no({ 7
      Invalidated       yes( )   no([                yes( ) no(D/


                                                           6
                            ?
                                                    tl-9x-tt    o4L2          ,02     41,,f   olr{
                                              0l /,'vt                  Ur'
                                                               e                         /n
                                I
                                    ,jav7 u"t"F   r,,                                 (v   )
                                                        fl   A2r,,vev     -,''/ )
/a?e €        'a/,'/o ,r'
         7                  ,,, s salf?v _-Lel;al/ ta?,/                      t,,H
                                                                                v
                                                                                                 I
 ,                                                                                                   ,h
                 t, 7rr/V&,           {t   ,oA1,V '0'2 (?utvu //"/) Jlrfuz/a0
                                                        GA.uvFuaOu(                 o u 0,,J,,
                                                                                I
                                                                                                 FFtr
             Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 7 of 9
(
             Case 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 8 of 9



             Writ of habeas yes( )   ,,o({          ves( )
              corpus granted

         C. If you answered yes to any of the questions,     state the           entity that relieved you from your
             conviction or sentence and the date:




    V.  State briefly exactly what you want the Court to do for you      if you win (make no legal argument,
    cite no cases or statutes):

         0                                                                   o


    VI. AFFIRMATION.          By my signatr-re below, I swear or affirm t nder penalty of perjury that the
    facts set out in this complaint are true and correct.




    t:v
    Date                                                             PlaintiffUnder Penalty



                                                    Current              Address




                                                    Telephone Number


    PLAINTIFF SHALL IMMEDIATELY ADVISE THE COURT IN WRITING OF ANY CHANGE tN
    HIS ADDRESS. E.G.. RELEASED. TRANSFERRED. MOVED" ETC. FAILURE TO NOTIFY THE
    COURT OF A NEW ADDRESS WILL RESULT IN THE DISMISSAL OF THIS ACTION FOR
    FAILURE TO PROSECUTE AND TO OBEY THE COURT'S ORDER.




                                                         7
,JJ, &rry /. -t/rfu,                   Case
                                       .JJ. 1:19-cv-00037-JB-N Document 1 Filed 01/30/19 Page 9 of 9
                                                                                                                      +.-rtF,c
                                                                                                                      c1             vsn   vsn,

,rtlaL;L     b''             {r,"t   9c5- b-
ffi,b.L,oo   io{
                   'r'{,kP
                                                  ro'7
                                                                                                                tt.        .\\

               t

llob;tu      JL SJnt,                                                                                                            6




                                                                                               INTUIATE   IN MOEU.E CO' JAIL
                      I




                                                 tu Dnhl 5/,4, )*k,,1 A,%
                                         -)*W, .Ddkt/ ol .&/r*,
                                                 '(-,9 0*d
                                            ll3, d{4*rl .-rL

                                        -rill A                                                 Jtbz

                             }AA
             h>                                                                                             I


                                                                            iilf f ,i,j;lii'ri,iilllil
                                         rl!,ilirt,t,, tllf ,,itilli,,lltlf
